Case 1:20-mc-22829-UNA Document 68 Entered on FLSD Docket 01/25/2021 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO: 20-22829-CR-LFL


  IN THE MATTER OF THE
  EXTRADITION OF
  CESAR HORACIO DUARTE JAQUEZ
                           /

                           NOTICE OF SUPPLEMENTAL EVIDENCE

         Respondent, César Horacio Duarte Jáquez (“Mr. Duarte”), respectfully submits this Notice

  of Supplemental Evidence for the Court’s consideration in conjunction with his response (ECF

  No. 59, the “Response”) to the Government’s memorandum in support of extradition (ECF No.

  23, the “Extradition Memorandum”).

         On January 20, 2021, the Chihuahua news website Entrelíneas reported on a press

  conference called by the Secretary of the City Council for Chihuahua,1 César Jáuregui-Moreno to

  discuss political persecution happening within the Chihuahua government.2 During the press

  conference, Mr. Jáuregui-Moreno revealed that Chihuahua’s Department of Justice had been

  pressuring protected (i.e., confidential) witnesses to provide false testimony linking María Eugenia



  1
      The Secretary of the City Council for Chihuahua (Secretario del Ayuntamiento de Chihuahua)
  is an administrative position within the Government of the City of Chihuahua, State of Chihuahua,
  that has amongst others duties (1) assisting the Mayor of Chihuahua (Presidente Municipal de
  Chihuahua) in all matters relating to the internal administration of the City; (2) assisting the Mayor
  also in relations with the branches of the State and with other cities, state and federal authorities;
  and (3) providing legal advice to other city entities (e.g., in connection with amparo or
  constitutional remedies filed by citizens). See Reglamento Interior del Municipio de Chihuahua,
  art. 29, Anexo del Periódico Oficial del Estado de Chihuahua [APOC] 05-10-2013, últimas
  reformas APOC 21-05-2013.
  2
     Denuncia Jáuregui acoso a testigos protegidos para involucrar a Maru Campos con Duarte,
  ENTRELÍNEAS (Jan. 20, 2021), available at https://entrelineas.com.mx/local/denuncia-jauregui-
  acoso-a-testigos-protegidos-para-involucrar-a-maru-campos-con-duarte/.


                                                    1
Case 1:20-mc-22829-UNA Document 68 Entered on FLSD Docket 01/25/2021 Page 2 of 5




  Campos-Galván, the current mayor of Chihuahua, with alleged acts of corruption committed by

  Mr. Duarte. The goal of this false testimony was to prevent her from winning the nomination to

  become the Partido Acción Nacional’s (“PAN”) candidate for governor of Chihuahua, because

  Javier Corral, the current governor, supports Ms. Campos-Galván’s opposition, Senator Gustavo

  Madero-Muñoz.

         In support of his allegations, Mr. Jáuregui-Moreno stated that Jaime Herrera, the Treasury

  Secretary3 under Mr. Duarte and the Government’s primary witness against Mr. Duarte, had

  repeatedly called Mr. Jáuregui-Moreno seeking to speak with him. Eventually, Mr. Jáuregui-

  Moreno accepted Mr. Herrera’s calls on November 29, 2020 and December 28, 2020. In the course

  of Mr. Jáuregui-Moreno’s conversations with Mr. Herrera, Mr. Herrera revealed that:

         •       High-ranking members of Chihuahua’s Department of Justice coerced Mr. Herrera
                 to testify against many individuals, including by threatening political persecution
                 against him; and

         •       The testimony Mr. Herrera provided against these individuals, as well as other
                 supporting evidence against them, is untrue.

  Mr. Jáuregui-Moreno presented recordings of these calls via close-captioned video during the press

  conference. He also presented excerpts from an expert report confirming that the voice on the

  video belonged to Mr. Herrera. A transcription and translation of the press conference, including

  the recorded calls, is attached as Exhibit 1.



  3
      The Treasury Secretary of the State of Chihuahua (Secretario de Hacienda del Estado de
  Chihuahua) is cabinet position within the Government of the State of Chihuahua, that has amongst
  other duties, the duty to define, design and implement the financial system for collection,
  expenditure, budgetary control, evaluation and governmental accounting, issuing the norms and
  guidelines for its operation. See Reglamento Interior de la Secretaría de Hacienda del Estado de
  Chihuahua, art. 8, APOC 04-04-2012, abrogado APOC 10-12-2014; see also Reglamento Interior
  de la Secretaría de Hacienda del Estado de Chihuahua, art. 8, APOC 10-12-2014, últimas reformas
  APOC 06-07-2019.


                                                  2
Case 1:20-mc-22829-UNA Document 68 Entered on FLSD Docket 01/25/2021 Page 3 of 5




         Yesterday, January 24, 2020, the PAN held its primary election to define its candidate for

  governor of Chihuahua and the preliminary results (i.e., internal polls) show Ms. Campos-Galván

  as the winner. Mr. Madero-Muñoz recognized via Twitter that such preliminary results “no me

  favorecen” (are not in (his) favor) but that he will await for the official count.4

         Mr. Duarte respectfully requests that the Court consider the above evidence in conjunction

  with the Response as it undermines the Government’s showing of probable cause. Mr. Herrera is

  the Government’s primary witness against Mr. Duarte, having purportedly been instructed by Mr.

  Duarte to authorize and sign the various agreements between the State of Chihuahua and Union

  Ganadera and Financiera in his capacity as Secretary of the Treasury. See, e.g., ECF No. 1-5 at

  47, 58-59, 63-64, 68-69 (describing testimony of Mr. Herrera). Thus, Mr. Herrera’s testimony is

  central to the Government’s ability to provide probable cause that Mr. Duarte committed the

  crimes of peculado and asociacion para delinquir. See, e.g., ECF No. 23 at 24. In his telephone

  calls with Mr. Jáuregui-Moreno, however, Mr. Herrera confesses that the testimony he provided

  against numerous individuals, likely including Mr. Duarte, was false and coerced by Chihuahua’s

  Department of Justice. Thus, Mr. Herrera’s more recent admissions destroy the competency of his

  prior testimony, and the Court should not consider it in the context of assessing probable cause.

  See ECF No. 59 at 16-17 (citing Matter of Extradition of Contreras, 800 F. Supp. 1462, 1469 (S.D.

  Tex. 1992)); ECF No. 66 at 8 (citing Santos v. Thomas, 830 F.3d 987, 1005 (9th Cir. 2016)).




  4
     Maru Campos triunfa sobre Gustavo Madero en interna del PAN; será candidata a gubernatura
  de Chihuahua, LATINUS (Jan. 24, 2021), available at https://latinus.us/2021/01/24/maru-campos-
  triunfa-gustavo-madero-interna-pan-candidata-gubernatura-pan-chihuahua/.

                                                     3
Case 1:20-mc-22829-UNA Document 68 Entered on FLSD Docket 01/25/2021 Page 4 of 5




  Dated: January 25, 2021.           Respectfully submitted,

                                     BELL ROSQUETE REYES ESTEBAN, PLLC
                                     999 Ponce De Leon Blvd.
                                     Suite 1120 - Penthouse
                                     Coral Gables, Florida 33134
                                     Telephone: (305) 570-1610
                                     Facsimile: (305) 570-1599

                                     By:    /S/ Henry P. Bell
                                             HENRY P. BELL
                                             Florida Bar No. 0090689
                                             hbell@brresq.com

                                            -and-

                                     By:    /S/ Armando Rosquete
                                             ARMANDO ROSQUETE
                                             Florida Bar No. 648434
                                             arosquete@brresq.com

                                     QUINN EMANUEL URQUHART &
                                     SULLIVAN, LLP
                                     1300 I Street NW, Suite 900
                                     Washington, DC 20005
                                     Telephone: (202) 583-8000
                                     Facsimile: (202) 583-8100

                                     By:    /S/ Juan Morillo
                                             JUAN MORILLO
                                             Florida Bar No. 135933
                                             juanmorillo@quinnemanuel.com

                                            -and-

                                            GIANNA PUCCINELLI
                                            Admitted pro hac vice
                                            giannapuccinelli@quinnemanuel.com




                                        4
Case 1:20-mc-22829-UNA Document 68 Entered on FLSD Docket 01/25/2021 Page 5 of 5




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 25, 2021 a true and correct copy of the foregoing

  has been furnished electronically via ECF to all counsel of record.


                                               By:    /S/ Juan Morillo
                                                       JUAN MORILLO




                                                  5
